Citation Nr: 0504629	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  98-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a major depressive disorder.

2.  Entitlement to service connection a major depressive 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran served on active duty from October 1974 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision issued by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board remanded this case in July 2003 for further 
development, and it has returned for appellate action.

In light of recent evidence submitted in this case, the issue 
of entitlement to service connection for a major depressive 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1996 decision, the Board denied to reopen the 
claim of entitlement to service connection for a major 
depressive disorder.  The Board denied the veteran's motion 
for reconsideration in September 1996.

2.  The veteran's application to reopen his claim of 
entitlement to service connection for a major depressive 
disorder was received in April 1998.

3.  The evidence received since the June 1996 Board decision 
is not wholly cumulative and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a major depressive disorder.




CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a major 
depressive disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decisions, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim to reopen 
service connection for a major depressive disorder.  
Pertinent identified medical and other records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

II.  New and Material Evidence

The record shows that the Board previously denied the 
veteran's claim for service connection for a nervous disorder 
(depression) in a rating decision dated February 1978.  

The veteran subsequently attempted to reopen this claim by 
submitting new and material evidence.  The Board last denied 
the veteran's claim to reopen this issue in a June 1996 
decision.  That decision is final.  The Board denied the 
veteran's motion for reconsideration in September 1996.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for depression was received in 1998, and evidence 
was received in support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In an August 1998 decision, the RO reopened the veteran's 
claim based on the submission of new and material evidence.  
In the same decision, the RO denied the veteran's claim for 
service connection on a direct basis.  The veteran timely 
appealed the RO's August 1998 decision to the Board.

Although several remands were subsequently issued, the Board 
has not addressed this issue of whether to reopen.  See 
Barnett.

The Board notes that the veteran has submitted several 
private medical opinions regarding the etiology of his 
currently diagnosed depression.  To summarize this evidence, 
a private psychiatric evaluator's findings, in a March 1996 
report received after the Board's June 1996 decision, 
indicate that the veteran's post-service psychiatric problems 
might be related to incidents documented in and after 
service.  The private examiner also indicated that it would 
be difficult to determine.  This examiner displayed knowledge 
of the veteran's psychiatric history and indicated that he 
had reviewed the veteran's service medical records, as well 
as post-service medical records.

The Board notes that the veteran has submitted subsequent 
private medical records that contain opinions linking his 
depression to incidents during service.  This evidence 
cumulatively shows that the veteran is currently diagnosed 
with depression that is attributable to service.  

The Board finds that the evidence received since the last 
final decision of record bears directly and substantially 
upon the specific matter under consideration, i.e., whether 
the veteran's current depression developed as a result of 
service and is of such significance that it must be 
considered together with all other evidence to fairly decide 
the merits of the claim.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material and that the claim for service connection for 
depression must be reopened.  

Having reopened the claim, the Board finds that additional 
development, as outlined in the Remand section of this 
action, before addressing the issue on appeal.


ORDER

The Board having determined that new and material evidence 
has been received, the claim seeking service connection for a 
major depressive disorder is reopened, and, to this extent 
only, the appeal is granted.


REMAND

In October 2002, the Board requested that the veteran be 
scheduled for an examination with respect to the issue on 
appeal.  The evidence of record indicates that the veteran 
failed to report for a VA examination that was scheduled in 
January 2003.  The RO subsequently continued the denial of 
the veteran's claim for service connection.

The veteran maintains that he was unable to appear for the 
appointment because he was incarcerated in January 2003.  He 
further contends that he had notified the RO of his 
incarceration.

As a result, the Board finds good cause for the veteran's 
failure to report in January 2003, and that the veteran 
should be scheduled for a VA Mental Disorders Examination as 
described in detail below.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: a VA Mental Disorders 
Examination to determine the extent of a 
subsequent diagnosis of a major 
depressive disorder.  

?	The examiner is requested to opine 
whether the major depressive 
disorder is more likely, less likely 
or as likely as not related to the 
veteran's military service.  

?	The examiner should consider the 
evidence of record, including the 
veteran's service medical records 
(which are located in Volume 1 of 
3), the March 1996 private medical 
opinion (which is located in Volume 
2 of 3), as well as private medical 
opinions dated since 1999 (which are 
located in Volumes 2 and 3).  

?	If any currently manifested major 
depressive disorder cannot be 
medically linked or attributed to 
the veteran's military service on a 
medical scientific basis, and 
without invoking processes relating 
to guesses or judgments based upon 
mere conjecture, the examiner should 
clearly and specifically so specify 
in the examination report.  

?	Send the claims folder to the 
examiner for review.

2.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


